Citation Nr: 0021675	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  98-13 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disability.

2.  Entitlement to an initial, compensable rating for chronic 
headaches.

3.  Entitlement to an initial, compensable rating for chronic 
allergic sinusitis.

4.  Entitlement to an initial, compensable rating for mitral 
valve prolapse.

5.  Entitlement to service connection for chronic bilateral 
ear infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from October 1990 to October 
1995.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Oakland 
Regional Office (RO) June 1997 rating decision which granted 
service connection for chronic right knee disability 
(excluding right knee degenerative arthritis which was 
service connected by the RO in December 1999), assigned it a 
10 percent rating, mitral valve prolapse, chronic sinusitis, 
and chronic headaches, assigned each a noncompensable rating, 
and denied service connection for chronic bilateral ear 
infection.


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
associated with degenerative arthritis and is productive of 
daily episodes of pain and reduced range of motion, 
intermittent swelling, locking, and giving way, but there is 
no evidence of muscle atrophy, weakness, or incoordination; 
flare-ups of symptoms are precipitated by prolonged or 
strenuous physical activity.

2.  She has frequent episodes of headaches (associated with 
photophobia, nausea, seeing spots in front of her eyes, and 
sensitivity to noise) relieved by rest and pain medication; 
she perceives her headaches to be "severe," but there is no 
evidence documenting occurrence of characteristic 
"prostrating" attacks, averaging at least one every two 
months; she does not require regular medical attention.  

3.  The service-connected sinusitis is productive of 
subjective symptoms of congestion, postnasal drip, occasional 
headaches, and tender forehead; the symptoms reportedly occur 
several times a year and are alleviated by cold and flu 
medication, and do not require regular or frequent medical 
treatment; there is no evidence of any incapacitating 
sinusitis attacks.

4.  Her service-connected mitral valve prolapse disability is 
manifested by a systolic click followed by grade I/VI 
decrescendo murmur (without identifiable valvular lesion) and 
subjective symptoms of shortness of breath after walking up 
about 2 flights of stairs, occasional palpitations, and 
fluttering sensation; metabolic equivalent (MET) level 
assessment is at least 8 METs (greater level is limited by 
symptoms unrelated to the mitral valve prolapse disability).

5.  There is no current medical diagnosis of chronic 
bilateral ear infection, and competent medical evidence does 
not show that any claimed ear infections are causally related 
to service, any incident occurring therein, or intermittent 
in-service treatment for symptoms including colds, 
congestions, and/or otitis externa.


CONCLUSIONS OF LAW

1.  The schedular criteria for separate 10 and 20 percent 
ratings for right knee degenerative arthritis and right knee 
meniscectomy residuals, respectively, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, Diagnostic Codes 5010, 5257 (1999).

2.  The schedular criteria for a compensable rating for 
chronic headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(1999).

3.  The schedular criteria for a compensable rating for 
chronic allergic sinusitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, Diagnostic Code 
6510 (as in effect prior to and after October 7, 1996).

4.  The schedular criteria for a compensable rating for 
mitral valve prolapse have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 
7000 (as in effect prior to and after January 12, 1998).

5.  The veteran has not presented a well-grounded claim of 
service connection for chronic bilateral ear infection.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating claims:

The veteran's claims of ratings in excess of 10 percent for 
the service-connected right knee disability and of 
compensable ratings for the service-connected mitral valve 
prolapse, sinusitis, and headaches are well grounded, Murphy 
v. Derwinski, 1 Vet. App. 78 (1990), as they stem from the 
ratings assigned by the RO following a grant of service 
connection.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  As 
the claims are well grounded, VA has a duty to assist in 
developing evidence pertinent to the claims.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant facts 
have been properly developed, and that the duty to assist has 
been satisfied.  

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10 (1999).  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1999).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).

On the other hand, where entitlement to compensation has 
already been established, disagreement with an assigned 
rating is a new claim for increase, based on facts different 
from a prior final claim.  Suttmann v. Brown, 5 Vet. 
App. 127, 136 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (in a claim for increased rating, 
appellant claims the disability has increased in severity 
since a prior final decision).  In such claims, the present 
level of disability is of primary concern; although a review 
of the recorded history of a disability is required to make a 
more accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2 (1999); 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999).  Cf. 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), holding 
that all disabilities, including those arising out of a 
single disease entity, are to be rated separately under 38 
C.F.R. § 4.25 unless they constitute the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14.

Service connection for right knee disability (excluding 
degenerative arthritis), mitral valve prolapse, chronic 
headaches, and chronic sinusitis was granted by RO rating 
decision in June 1997, and a noncompensable rating was 
assigned for each disability, with the exception of the right 
knee which was rated 10 percent (and service connection for 
right knee arthritis was granted in December 1999, but the 
rating of the overall right knee disability remained 
unchanged).  That decision was based on the veteran's service 
medical records and post-service clinical evidence showing 
in-service onset of the pertinent disabilities requiring 
medical treatment (including right knee surgery during 
service).

VA medical records from January to March 1996 document 
treatment for right knee pain, swelling, and locking.

On VA medical examination in April 1997, the veteran 
indicated that she was wearing a right knee brace and 
experiencing constant right knee pain, increasing in severity 
(to the point of becoming "severe") on prolonged walking 
and weight-bearing, buckling and locking of the knee, and 
effusion.  On examination, the right knee was tender; 
moderate laxity of the lateral collateral ligament was noted, 
but there was no evidence of effusion, muscle atrophy, 
weakness, or functional impairment; 3 post-surgical scars 
were noted, which were non-tender, non-depressed, non-
adherent, and non-disfiguring; range of motion of the knee 
was from 0-145 degrees.  Status post meniscectomy was 
diagnosed.

On VA medical examination in April 1997, the veteran reported 
daily episodes of headaches (described as "severe," but not 
"prostrating," lasting from 1-2 hours) with nausea and 
photophobia, but no vomiting or neurological changes; the 
headaches were reportedly relieved with rest.  Neurological 
examination showed no abnormality.  Post-traumatic non-
prostrating headaches were diagnosed.

On VA medical examination in April 1997, he veteran indicated 
that she had recurrent sinus congestions since 1991 and noted 
that she had mild congestion at the time of the examination.  
Examination of the sinuses showed no abnormality.  Chronic 
allergic sinusitis was diagnosed.

On VA medical examination in April 1997, the veteran reported 
having "heart problems" and shortness of breath since 1992, 
but denied receiving any medical treatment therefor since 
separation from service; the episodes of shortness of breath 
were reportedly brief and "self-limiting" after a few 
minutes.  On examination, there was no evidence of gallops or 
rubs, S1 and S2 were normal, but she had a systolic click 
followed by a slight grade I/VI decrescendo murmur.  Mitral 
valve prolapse was diagnosed.

On VA medical examination in December 1998, the veteran 
reported right knee pain, instability, and functional 
impairment since her in-service injuries (requiring surgical 
treatment, most recently in October 1997), increasing on 
prolonged walking and when walking up about two flights of 
stairs.  On examination, there was evidence of crepitus and 
tenderness in the medial and lateral tibial plateau (but not 
at the patella); range of motion was 0-120 degrees and 
"hyperextension [was] limited" (range of motion impairment 
was characterized by the examiner as "slight"); range of 
motion was productive of pain on extreme motion; she was able 
to walk on level ground without difficulty and could walk on 
the heels and toes for short distances; speed of motion and 
coordination were "intact" and strength was within normal 
limits; endurance was limited for stair climbing, jogging, 
and running, and she was unable to engage in active sports.  
X-ray study of the right knee showed no evidence of fracture, 
dislocation, or degenerative joint disease.  

On VA medical examination in December 1998, the veteran 
reported chronic headaches for the past 5 years (occurring 
once a week and lasting about 2 or 3 days), seeing spots in 
front of her eyes, photophobia, and sensitivity to noise; she 
reportedly treated the headaches with medication; she 
indicated that the headaches were at times incapacitating and 
caused her to miss work.  The diagnosis was migraine 
headaches.

On VA medical examination in December 1998, the veteran 
reported she had recurrent allergic sinusitis for the past 5 
years (occurring about every 3 or 4 months and lasting up to 
4 weeks in duration) with postnasal drip, tenderness in the 
forehead and face, and occasional headaches; reportedly, she 
treated the sinusitis with cold and flu medication.  On 
examination, the forehead and frontal sinus area were tender 
to palpation; X-ray study of the sinuses was "normal."  
Recurrent sinusitis was diagnosed.

On VA medical examination in December 1998, the veteran 
reported intermittent palpitations (occurring about every 6 
weeks and lasting 5 minutes in duration) and fluttering 
sensation, often associated with lightheadedness and 
headaches; she indicated that she had shortness of breath 
after walking up about two flights of stairs; the symptoms 
were reportedly unassociated with vomiting or chest pain, and 
subsided with rest.  On examination, there was no evidence of 
any heart murmur; the chest X-ray study was normal, showing 
no cardiopulmonary disease; electrocardiogram showed "short 
pr interval" but was otherwise normal; MET level assessment 
indicated that she was able to do "at least" 8 METs of 
activity "with some limitation due to [her] knee problem."

VA medical records from September 1997 to August 1999 
document treatment for the veteran's service-connected right 
knee disability.  In September 1997, she reported 
"significant" limitation of activity due to pain and 
stiffness.  In October 1997, she underwent right knee lateral 
release and debridement surgery as she continued to have 
pain, swelling, locking, giving way, reduced motion, and 
popping of the knee; on medical examination prior to the 
surgery, she denied using any medication or experiencing 
angina, shortness of breath, swelling, coughing, or wheezing, 
and cardiovascular and neurological examination showed no 
abnormality.  On examination 3 weeks after surgery, she 
reported significant problems rehabilitating her quadriceps 
muscle; right knee motion lacked 20 degrees extension and 
there was evidence of subluxation of the patella when she 
attempted to extend the knee; her condition appears to have 
gradually improved with physical therapy, but she continued 
to have pain and functional impairment.  On examination in 
August 1999, it was noted that she had right knee 
degenerative joint disease; there was no evidence of 
effusion, swelling, neurovascular impairment, or range of 
motion impairment, but medial and lateral joint line 
tenderness was noted.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain, supported by 
adequate pathology, evidenced by visible behavior of a 
veteran undertaking motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors considered 
in rating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy from disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to the rating of disabilities involving 
substantiated presence of degenerative or traumatic arthritis 
(Codes 5003 and 5010, respectively), Diagnostic Code 5003 
provides that arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Codes 5200 et 
seq.), and that limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  When the rating 
based on limitation of motion is noncompensable under the 
appropriate diagnostic codes, a 10 percent rating for each 
major joint or group of minor joints affected by limitation 
of motion should be assigned; the 10 percent rating is not to 
be combined with, nor added to, Diagnostic Code 5003. 

Currently (since the December 1999 RO grant of service 
connection for right knee arthritis), the veteran's service-
connected right knee disability is rated under 38 C.F.R. 
§ 4.71a, Codes 5010 and 5260, arthritis and impairment of leg 
flexion, respectively, and a 10 percent rating is assigned 
based on evidence of arthritis with limitation of range of 
motion showing impairment to a noncompensable degree 
(previously, the service-connected right knee disability was 
rated 10 percent under Code 5257, slight recurrent 
subluxation or lateral instability of a knee). 

Under Code 5257, a 20 percent rating may be assigned if knee 
impairment is moderate and, if the impairment is severe, a 
maximum rating of 30 percent may be assigned under that Code.

Based on the foregoing, the Board finds that the evidence 
supports separate 10 and 20 percent ratings for the veteran's 
service-connected right knee disability.  As indicated above, 
a maximum rating of 10 percent may be assigned for arthritis 
of a joint where there is objective evidence of impairment of 
the range of motion but the impairment is noncompensable 
under the appropriate diagnostic codes (in this case Codes 
5260 and 5261).  The evidence shows that the range of motion 
of the veteran's right knee is impaired, but the impairment 
is noncompensable under Codes 5260 or 5261.  Thus, the 
currently assigned 10 percent evaluation for right knee 
arthritis represents the maximum available rating under 
Diagnostic Code 5003 or 5010.  See 38 C.F.R. § 4.71, Plate II 
(1999).

The evidence reveals that the veteran sustained right knee 
injury in service requiring repeated surgery during active 
service and thereafter (most recently in October 1997).  She 
continues to need intermittent medical treatment and therapy 
for the right knee disability and continues to have daily 
pain and intermittent swelling, locking, giving way, and 
instability.  Her symptoms appear to increase in severity on 
strenuous activity such as prolonged walking or standing, 
climbing stairs, or jogging or running, but as noted on 
recent medical examination, there is no evidence of muscle 
atrophy, neurovascular impairment, weakness, or 
incoordination.  Thus, considering both subjective complaints 
of right knee pain and impairment, increasing with prolonged 
or strenuous activity, and objective manifestation discussed 
above, the Board is of the opinion that the severity of her 
disability more nearly approximates the rating criteria for 
"moderate" impairment, and no more, under Code 5257.  The 
benefit of the doubt has been resolved in the veteran's 
favor.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257.  A rating greater than 20 
percent is not warranted under Code 5257 as there is no 
objective evidence of right knee weakness, muscle atrophy, 
effusion, or incoordination.

Although the evidence of record reveals the presence of post 
surgical scars in the veteran's right knee area, there is no 
indication that such scarring is productive of pain and 
tenderness on objective demonstration, or that it is 
productive of functional impairment in addition to the 
impairment currently rated under Codes 5010 and 5257.  Thus, 
the evidence of record in this case does not support the 
application of a separate disability rating for the veteran's 
right knee scarring under Diagnostic Codes 7804 or 7805.  
Esteban v. Brown, 6 Vet. App. 259 (1994).

The clinical evidence of record, as discussed above, does not 
reveal the presence of fracture of the surgical neck of the 
right femur, ankylosis of the right knee, or nonunion of the 
tibia and fibula with loose motion requiring knee brace.  An 
evaluation of the veteran's service-connected right knee 
disability under Codes 5255, 5256 or 5262, respectively, is 
therefore not for application in this case.

With regard to the veteran's service-connected chronic 
headaches disability, it is currently rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100, migraine headaches, and a 
noncompensable rating is assigned consistent with evidence of 
characteristic prostrating headaches attacks occurring less 
frequently that (on average) one in two months over the last 
several months.  If the frequency of the characteristic 
prostrating attacks averages one in two months, a 10 percent 
rating will be assigned under Code 8100; an average of one 
attack a month will be rated 30 percent disabling under the 
same Code.

Based on the entire evidence of record, the Board finds that 
a compensable rating for the service-connected chronic 
headaches is unwarranted.  Although the veteran appears to 
experience frequent attacks of severe headaches, apparently 
associated with photophobia, nausea, sensitivity to noise, 
and seeing spots in front of her eyes, there is no objective 
evidence of neurological impairment, she has not received 
regular or frequent medical treatment for the headaches in 
the recent past, and the headaches are reportedly relieved 
with rest and pain medication.  On April 1997 VA medical 
examination, she characterized the headaches as "severe," 
but not "prostrating;" while she reported on VA medical 
examination in December 1998, that the headaches were at 
times incapacitating, the frequency of such attacks was not 
indicated, and the occurrence of any such attacks is not 
supported by objective medical evidence of record; her 
contention (on VA medical examination in December 1998) that 
she occasionally misses work due to the severity of her 
headaches is likewise unsupported by any objective evidence.  
Thus, the criteria for a compensable rating for chronic 
headaches under Code 8100 are not met.

With regard to the service-connected chronic allergic 
sinusitis, during the pendency of this appeal, the VA 
Schedule of Ratings of the respiratory system was amended, 
effective October 7, 1996.  61 Fed. Reg. 46,720 (1996).  
Consistent with Marcoux v. Brown, 10 Vet. App. 3 (1996), 
holding that a liberalizing regulatory change during pendency 
of a claim must be applied if it is more favorable to the 
claimant, so long as the Secretary has not enjoined 
retroactive application, Id. at 6, citing Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991), the version of the 
criteria for diseases of the respiratory system most 
favorable to the veteran must be applied.  

Currently, the veteran's service-connected allergic sinusitis 
is rated under 38 C.F.R. § 4.97, Diagnostic Code 6510, 
chronic pansinusitis, and a noncompensable rating is 
assigned.  Code 6510, in effect prior to October 7, 1996 
provided for a noncompensable rating for sinusitis with X-ray 
manifestations only, with mild or occasional symptoms; a 10 
percent rating was of application where the symptoms were 
moderate, with discharge or crusting or scabbing, infrequent 
headaches. 

Under Code 6510, in effect on and after October 7, 1996, a 
noncompensable rating is assignable for sinusitis that is 
detected by X-ray only; if there is evidence of one or two 
incapacitating episodes of sinusitis per year, requiring 
prolonged (lasting four to six weeks) antibiotics treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting, a 10 percent rating will be assigned.

Based on the entire evidence of record, the Board finds that 
a compensable rating for the veteran's service-connected 
chronic allergic sinusitis is unwarranted under either the 
"old" or "new" Code 6510.  Although she reports 
experiencing frequent episodes of sinusitis attacks (lasting 
up to 4 weeks in duration) manifested by congestions, 
postnasal drip, tenderness, and occasional headaches, 
requiring treatment with medication, chronic sinusitis was 
not shown by objective clinical evidence on VA medical 
examinations in April 1997 or December 1998.  Moreover, the 
veteran's contention regarding the frequency and severity of 
the recurrent sinusitis attacks is not supported by the 
clinical evidence of record; there is no evidence documenting 
sinusitis treatment or the presence of pertinent symptoms 
based on which the rating of her service-connected sinusitis 
disability could be assigned a compensable rating.  

Regarding the veteran's service-connected mitral valve 
prolapse, during the pendency of this appeal, the VA Schedule 
of Ratings of the Cardiovascular System was amended, 
effective January 12, 1998.  See 38 C.F.R. § 4.104.  As noted 
above, consistent with Marcoux, 10 Vet. App. 3, holding that 
a liberalizing regulatory change during pendency of a claim 
must be applied if it is more favorable to the claimant, so 
long as the Secretary has not enjoined retroactive 
application, Id. at 6, citing Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991), the version of the cardiovascular 
disease criteria most favorable to the veteran must be 
applied.

The veteran's service-connected mitral valve prolapse is 
currently rated by analogy under the rating criteria in 
effect after January 12, 1998, 38 C.F.R. § 4.104, Diagnostic 
Code 7000, and a noncompensable rating is assigned.  Although 
Code 7000 provides for a minimum 10 percent rating, if there 
is evidence of identifiable valvular lesion, slight, if any 
dyspnea, the heart not enlarged, or following established 
active rheumatic heart disease, 38 C.F.R. § 4.31 provides 
that in every instance where the rating schedule does not 
provide a zero percent evaluation, a zero percent evaluation 
will be assigned if the criteria for a compensable rating 
have not been met.

Under Code 7000, in effect on and after January 12, 1998, a 
minimum rating of 10 percent will be assigned if workload 
greater than 7 METs but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or, 
continuous medication is required; as indicated above, 
however, in every instance where the rating schedule does not 
provide a zero percent evaluation, a zero percent evaluation 
will be assigned if the criteria for a compensable rating 
have not been met.  See 38 C.F.R. § 4.31.

Based on the evidence of record, the Board finds that a 
compensable rating for the veteran's service-connected mitral 
valve prolapse is unwarranted under either the "old" or 
"new" Code 7000.  While the diagnosis of the disability is 
accompanied by objective evidence of a systolic click and 
decrescendo murmur, and subjective symptoms of shortness of 
breath, palpitations, and fluttering sensation, she does not 
require any medical treatment or use medication for the 
disability; there is no identifiable valvular lesion or 
established history of active rheumatic heart disease.  A MET 
level assessment was performed on VA examination in December 
1998; following the test, the examiner indicated that the 
veteran was able to perform at least 8 METs of activity, a 
level greater than that was limited by her knee disability 
(as opposed to the cardiovascular disability).  Accordingly, 
the rating criteria for a compensable rating for mitral valve 
prolapse are not met.

The preponderance of the evidence is against the veteran's 
claims for compensable ratings for the service-connected 
chronic headaches, chronic allergic sinusitis, and mitral 
valve prolapse, and it presents no question as to which of 
two evaluations should be applied.  Thus, 38 C.F.R. § 4.7 
(1999) is inapplicable.

Service connection claim:

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110 (West 1991).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124 (1993).  The Court established the following 
rules regarding claims addressing the issue of chronicity.  
Chronicity under the provisions of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  A lay person is competent to 
testify only as to observable symptoms; he or she is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic diagnosed disability.  
Falzone v. Brown, 8 Vet. App. 398 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).

The threshold question is whether the veteran has presented 
evidence that her claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy, 1 Vet. App. at 81.  A mere allegation that a 
disability is service connected is not sufficient; the 
veteran must submit evidence in support of her claim which 
would justify a belief by a fair and impartial individual 
that the claim is plausible.  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and a current disability (medical evidence).  See 
Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service medical records reveal a report of 
history of surgical treatment (by tube insertion) for the 
ears at age 5 or 7 on service entrance medical examination in 
July 1990; no pertinent findings were noted on examination.  
During service, she received intermittent treatment for 
numerous symptoms and illnesses including upper respiratory 
infections, colds, and congestions; on examination in 
November 1992, the tympanic membranes were "intact," but 
both membranes were scarred from (reported) history of 
treatment with T-tubes.  In August 1994, bilateral tympanic 
sclerosis was noted and, on examination, it was noted that 
she had a history of tube placement in her ears as a child; 
the diagnosis was bilateral otitis externa; on follow-up 
examination several days later, her otitis externa was noted 
to have resolved.  On service separation medical examination 
in July 1995, she reported multiple episodes of "swimmers 
ears," but no pertinent clinical findings were recorded on 
examination.

VA medical records from January to March 1996 do not reveal 
any report or clinical findings referable to any ear 
infections.

On VA medical examination in April 1997, the veteran 
indicated that she had recurrent bilateral ear infections 
since 1981 (2-3 episodes per year, usually occurring during 
summer months); the infections reportedly occurred after 
swimming and were relieved with antibiotics and by keeping 
the ears dry.  Status post recurrent ear infection was 
diagnosed.  On audiological examination in April 1997, she 
reported no history of any ear pathology.

On VA medical examination in December 1998, no report or 
clinical finding referable to any ear infections were 
indicated.

VA medical records from September 1997 to August 1999 do not 
reveal any evidence of recurrent ear infections.

Based on the foregoing, the Board finds that the claim of 
service connection for chronic bilateral ear infection is not 
well grounded.  Although the veteran's service medical 
records reveal intermittent treatment for symptoms and 
impairment including upper respiratory infections, otitis 
externa, colds, flu, and congestions, and include reports and 
findings of scarred tympanic membranes from some unidentified 
pre-service ear surgery (apparently performed in childhood), 
chronic bilateral ear infection was not found at the time of 
her service separation examination or at any other time 
thereafter.  Although she reported recurrent ear infections 
on VA medical examination in April 1997, and "status post 
recurrent ear infection" was diagnosed based on such reports 
(unaccompanied by contemporaneous clinical findings), the 
presence of any ear infection was never reported or 
identified during post-service medical treatment.  Thus, as 
there is no current medical diagnosis of chronic bilateral 
ear infection, the claim must be denied as not currently well 
grounded.  See Rabideau, 2 Vet. App. 14; see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (absent proof of a present 
disability there can be no valid claim).

The Board is mindful of the veteran's contention that she has 
recurrent ear infections since service.  While the 
credibility of her contention is not challenged and her 
competence to testify with regard to observable symptoms is 
noted, consistent with Cartright v. Derwinski, 2 Vet. App. 24 
(1991), she is simply not competent, as a lay person, to 
render a medical diagnosis of chronic ear infection, or to 
provide an etiological link between active service and any 
current symptomatology.  Grivois, 6 Vet. App. at 140, citing 
Espiritu, 2 Vet. App. at 494.

Finally, the evidence of record does not show, nor is it 
contended by or on behalf of the veteran, that the claimed 
ear infections are related to any combat service, and she is 
not shown to have engaged in combat with the enemy; thus, 
38 U.S.C.A. § 1154(b) (West 1991) is inapplicable here.

If a claim is not well grounded, the Board has no 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA has no duty to assist the veteran in the development 
of the claim.  Morton v. West, 12 Vet. App. 477 (1999); 
Murphy, 1 Vet. App. at 81-82.

The RO has advised the veteran of the evidence necessary to 
establish a well-grounded claim, and she has not indicated 
the existence or availability of any medical evidence (not 
already of record) that would well ground her claim of 
service connection for chronic bilateral ear infection.  Epps 
v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Separate disability ratings of 10 and 20 percent are granted 
for the veteran's right knee degenerative arthritis and 
residuals of right knee meniscectomy and lateral release, 
respectively, subject to the law and regulations governing 
the payment of monetary awards.

A compensable rating for chronic headaches is denied.

A compensable rating for chronic allergic sinusitis is 
denied.

A compensable rating for mitral valve prolapse is denied.

Service connection for chronic bilateral ear infection is 
denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


